Citation Nr: 1107886	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-40 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a chronic respiratory 
disability, to include asthma, including as due to undiagnosed 
illness.

4.  Entitlement to service connection for left face surgery with 
residual scar. 

5.  Entitlement to an increased rating for right face surgery 
with residual scars, currently evaluated as 10 percent disabling.

6.  Entitlement to an initial compensable rating for occipital 
neuralgia with right otalgia.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from November 1988 to 
November 1992.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2009 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in June 2009, a statement of the case 
was issued in August 2009, and a substantive appeal was received 
in August 2009.  An informal conference in lieu of an RO hearing 
was held in January 2010 and a Board hearing at the local RO was 
held in December 2010.

The Board notes that the issue of service connection for 
bilateral hearing loss was  also on appeal from the May 2009 
rating decision and was addressed in the August 2009 statement of 
the case.  However, in his substantive appeal, the Veteran 
indicated that he no longer wished to appeal this issue.  Thus, 
there remain no allegations of errors of fact or law for 
appellate consideration of this issue.  See 38 C.F.R. § 20.204

The issues of entitlement to service connection for headaches and 
chronic respiratory disability, to include asthma, as well as the 
issues if entitlement to increased ratings for right face surgery 
with residual scars and occipital neuralgia with right otalgia 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a December 2010 statement as well as at the Board hearing, 
the Veteran indicated that he no longer wished to pursue an 
appeal on the issue of entitlement to service connection for left 
face surgery with residual scar.  

2.  The Veteran suffers from tinnitus which is causally related 
to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the 
Veteran, as it relates to entitlement to service connection for 
left face surgery with residual scar, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).

2.  Tinnitus was incurred in the Veteran's active duty service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal Service Connection Claim for Left Face Surgery with 
Residual Scar 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
veteran or by his or her authorized representative.  38 C.F.R. § 
20.204.  The Veteran, in a written statement in December 2010 as 
well as at the December 2010 Board hearing, withdrew his appeal 
as to the issue of entitlement to service connection for left 
face surgery with residual scar.  The Board observes that in the 
December 2010 statement and at the Board hearing, the Veteran 
asserted that the RO had misconstrued his claim and that he was 
actually asserting increased rating claims for his right 
face/head disabilities.  While this matter is discussed in more 
detail below, regardless, the Veteran made it clear that he was 
not pursuing a claim with respect to the left face.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration of this issue.  Accordingly, the Board does not 
have jurisdiction to review the appeal of this issue and it is 
dismissed without prejudice.  

II.  Service Connection for Tinnitus

The Veteran is seeking service connection for tinnitus.  
Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R.  § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Specifically, the Veteran is claiming that his tinnitus is due to 
acoustic trauma suffered while in service.  Tinnitus is "a noise 
in the ear, such as ringing, buzzing, roaring, or clicking." 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1714 (28th 
ed. 1994).  The Veteran's DD 214 shows that the Veteran did 
engage in combat.  Thus, the provisions of 38 U.S.C.A. § 1154(b) 
are applicable and the Veteran's assertions regarding 
experiencing acoustic trauma from artillery blasts resulting in 
combat related tinnitus are accepted despite the lack of 
supporting documentation in service treatment records.

The Veteran filed his claim for tinnitus in October 2008.  He was 
afforded a VA examination in July 2009.  The examiner noted that 
there was a claim for tinnitus, but not a current complaint of 
tinnitus.  Thus, the examiner found that tinnitus was not related 
to service because the Veteran did not indicate that he had 
current tinnitus.  The Veteran was afforded another VA 
examination in February 2010.  Again, the examiner noted that 
while there was a claim for tinnitus, there was not a current 
complaint of tinnitus because the Veteran reported that he did 
not have any sounds in his ears. 
 
However, at the December 2010 Board hearing, the Veteran credibly 
testified that  he experienced ringing in his ears, which started 
in service due to artillery explosions during combat situations.  
See 38 U.S.C.A. § 1154(b).  He also asserted that he was not able 
to explain or convince the examiners at the VA examinations that 
he had tinnitus as a result of his combat experience as an 
infantryman.  

Therefore, based on the entirety of the record, the Board finds 
that service connection for tinnitus is warranted.  Although the 
VA examinations found that the Veteran did not currently report 
tinnitus and, in turn, the disability was not related to noise 
exposure in service, these opinions were primarily based on the 
Veteran's self-reported history.  However, importantly, he filed 
a claim for tinnitus prior to these VA examinations and, thus, 
these examination reports are inconsistent with his initial 
claim.  Moreover, in his hearing testimony, the Veteran credibly 
claimed that he had experienced constant ringing in his ears 
since service that had continued to the present.  It is 
undisputed that a lay person is competent to offer evidence as to 
facts within his personal knowledge, such as the occurrence of an 
in-service injury, or symptoms.  See Espiritu v. Derwinski, 2 
Vet.App. 292, 294-95 (1991).  Further, lay assertions may serve 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  Citing Buchanan and Jandreau, the Federal Circuit 
recently reiterated that it had previously and explicitly 
rejected the view that competent medical evidence is required 
when the determinative issue in a claim for benefits involves 
either medical etiology or a medical diagnosis.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, the Veteran is 
competent to report when he first started experiencing ringing in 
his ears.  He is also competent to report a continuity of 
symptoms since service.

Further, the Veteran clearly had combat noise exposure in 
service, which with the exception of mentioning that the Veteran 
was an infantryman, the VA opinions  failed to sufficiently 
address.  Further, there is no evidence of any significant noise 
exposure after service.  

In light of the available evidence, and with resolution of 
reasonable doubt in the Veteran's favor, the Board finds that 
service connection for tinnitus is warranted.  See Ashley v. 
Brown, 6 Vet.App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon the 
issue).  Thus, service connection for tinnitus is allowed.

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency in 
view of the fact that the full benefit sought by the Veteran is 
being granted by this decision of the Board.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  By letter dated in November 2008, 
the Veteran was furnished notice of the manner of assigning a 
disability evaluation and an effective date.  He will have the 
opportunity to initiate an appeal from these "downstream" 
issues if he disagrees with the determinations which will be made 
by the RO in giving effect to the Board's grant of service 
connection.


ORDER

The appeal as to the issue of entitlement to service connection 
for left face surgery with residual scar is dismissed.

Service connection for tinnitus is warranted.  To that extent, 
the appeal is granted.

 
REMAND

The Veteran is also seeking entitlement to service connection for 
headaches.  Service treatment records showed that the Veteran 
underwent surgery on the right side of his face due to an 
infection diagnosed as parotitis.  The area was incised and 
drained.  The Veteran was awarded service-connection for right 
face surgery with residual scars and occipital neuralgia with 
right otalgia due to this incident.  However, he also claims that 
he has chronic headaches due to this incident as well as 
secondary to his service-connected disabilities.  Under the 
circumstances, the Board finds that a VA examination should be 
afforded to the Veteran to determine whether the Veteran's 
headaches are proximately due to or aggravated by the Veteran's 
service-connected right face surgery with residual scars and 
occipital neuralgia with right otalgia, pursuant to 38 C.F.R. 
§ 3.310.  Further, when determining service connection, all 
theories of entitlement must be considered.  Szemraj v. Principi, 
357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Importantly, a 
November 1992  report of medical history prior to his discharge 
showed that the Veteran reported a history of frequent or severe 
headaches.  Accordingly, the examiner should also offer an 
opinion as to whether the Veteran's headaches are directly 
related to service, to include the incident requiring surgery to 
his right face.  

Further, the present appeal also includes the issue of 
entitlement to service connection for chronic respiratory 
disability, to include asthma, to include as due to undiagnosed 
illness.  The Veteran testified at the Board hearing that he 
began having issues with asthma in service and currently used an 
inhaler.  Again, in the November 1992 report of medical history, 
the Veteran reported a history of asthma, shortness of breath and 
pain and pressure in chest.  Nevertheless, the Veteran has not 
been afforded a VA examination with respect to this issue.  Thus, 
the Board finds that the Veteran should be afforded a VA 
examination to determine the nature, extent and etiology of any 
current chronic respiratory disability.  See 38 C.F.R. 
§ 3.159(4); McLendon v. Nicholson, 20 Vet.App. 79 (2006).    

Moreover, the RO issued a rating decision in April 2010, which 
granted a 10 percent disability rating for right face surgery 
with residual scars as well as service connection for occipital 
neuralgia with right otalgia.  As mentioned above, in a December 
2010 statement, the Veteran indicated that the RO had 
misconstrued his claim for left face surgery and he was actually 
seeking increased ratings with respect to his right face/head 
disabilities.  It appears that he was asserting that the current 
appeal before the Board should include these issues as being 
implicitly raised.  Nevertheless, the record clearly shows that 
service connection for left face surgery was the issue developed 
by the RO and currently on appeal before the Board.  Importantly, 
in his notice of disagreement and substantive appeal, the Veteran 
unequivocally stated that he was appealing the issue of left face 
surgery.  Moreover, when a claim for these issues was raised, the 
RO appropriately addressed them in the April 2010 rating 
decision.   Accordingly, as there appeared to be no confusion as 
to the issue on appeal during the course of the appeal, there can 
be no implicit appeal of these issues.  However, the Board finds 
that the Veteran's December 2010 statement can be construed as a 
timely notice of disagreement pursuant to 38 C.F.R. § 20.201 with 
respect to the ratings assigned in the April 2010 rating decision 
and the RO has not issued a statement of the case.  The Court has 
held that, where the record contains a notice of disagreement as 
to an issue, but no statement of the case, the issue must be 
remanded to the RO to issue a statement of the case, and to 
provide the veteran an opportunity to perfect the appeal.  
Manlincon v. West, 12 Vet.App. 238 (1999).

Lastly, it appears that the Veteran has received continuous 
medical treatment at the VA.  As VA medical records are 
constructively of record and must be obtained, the RO should 
obtain VA treatment records from June 2010 to the present.  See 
38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
from June 2010 to the present.
 
2.  The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26 (2010), to 
include furnishing the Veteran and his 
representative with an appropriate 
statement of the case with respect to the 
issues of entitlement to an increased 
rating for right face surgery with residual 
scars, currently evaluated as 10 percent 
disabling, and entitlement to an initial 
compensable rating for occipital neuralgia 
with right otalgia.  The Veteran and his 
representative should be advised of need to 
file a timely substantive appeal if the 
Veteran desires to complete an appeal as to 
these issues.

3.  The Veteran should be scheduled for an 
appropriate VA examination to etiology of 
the Veteran's headaches.  It is imperative 
that the claims file be made available to 
the examiner for review in connection with 
the examination.  After reviewing the 
claims file and examining the Veteran, the 
examiner should clearly report whether the 
Veteran has a chronic headache disability.  
If so, the examiner should respond to the 
following:

     a)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the Veteran's headaches are directly 
related to service, to include the incident 
requiring surgery to his right face?

     b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the Veteran's headaches are proximately due 
to, or caused by, the Veteran's service-
connected right face surgery with residual 
scars and occipital neuralgia with right 
otalgia?

     c)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the Veteran's headaches have been 
aggravated by the Veteran's service-
connected right face surgery with residual 
scars and occipital neuralgia with right 
otalgia?

A detailed rationale for all opinions 
expressed should be provided.

4.  The Veteran should be afforded a VA 
examination by a medical doctor to 
determine the nature, extent and 
appropriate diagnosis (if any) of a chronic 
respiratory disability, to include asthma, 
and to offer an opinion as to whether this 
condition is related in any way to his 
active military service.  The claims file 
must be made available to the examiner for 
review in connection with the examination.  
The examination report should include a 
complete rationale for all opinions 
expressed.  For any clinical diagnosis 
offered, the examiner should identify the 
criteria for such diagnosis and the 
clinical observations or test results from 
the Veteran's examination or medical record 
which meet such criteria.  The examiner 
should also offer an opinion as to whether 
the diagnosed respiratory disability is at 
least as likely as not (a 50% or higher 
degree of probability) due to  service.  If 
signs or symptoms of the claimed disorders 
are observed but such signs or symptoms 
cannot be attributed to a known medical 
diagnosis, the examiner should so state.

5.  In the interest of avoiding future 
remand, the RO should then review the 
examination reports to ensure that the 
above questions have been clearly answered 
and a rationale furnished for all opinions.  
If not, appropriate action should be taken 
to remedy any such deficiencies in the 
examination reports. 

6.  Thereafter, the RO should review the 
expanded record and adjudicate the issues 
on appeal.  If the benefits sought on 
appeal are not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


